Order, Supreme Court, New York County (David B. Saxe. J.), entered May 8, 1992, granting defendants’ motion to strike plaintiffs demand for a jury trial, unanimously affirmed, with costs.
The IAS Court properly held that plaintiff waived its right to a jury trial when it joined its legal and equitable causes of action arising out of the same alleged wrong in its complaint (Zimmer-Masiello, Inc. v Zimmer, Inc., 164 AD2d 845). Plaintiffs claims of tortious interference and unjust enrichment, as pleaded in the complaint, do not arise out of separate transactions, and therefore do not entitle plaintiff to a jury trial on those causes of action (CPLR 4102 [c]). Finally, having waived its right to a jury trial by joining its legal and equitable claims, that right may not be subsequently revived (Zimmer-Masiello, Inc. v Zimmer, Inc., supra; Kaplan v Long Is. Univ., 116 AD2d 508). Concur — Milonas, J. P., Ellerin, Ross, Asch and Kassal, JJ.